Citation Nr: 0927756	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for thoracolumbar 
scoliosis.  


REPRESENTATION

Appellant represented by:	Mark R. Lippmann, Esquire


WITNESSES AT HEARING ON APPEAL

 Appellant and Appellant's Father


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to June 
1975

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue on appeal was originally before the Board in March 
2006 when it was remanded to provide the Veteran with a 
hearing.  The Veteran testified before the undersigned at a 
hearing conducted in September 2006

The issue on appeal was again before the Board in February 
2007 when it was denied.  The Veteran appealed the case to 
the United States Court of Appeals for Veterans Claims ("the 
Court").  In January 2009, the Court remanded the claim back 
to the Board for compliance with instructions included in a 
January 2009 Joint Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The July 1973 entrance examination report demonstrates that 
the Veteran had scoliosis at the time of his enlistment which 
was compensated with fusion and was asymptomatic.  The 
veteran was found qualified for active duty.

A July 1973 orthopedic consultation indicates that the 
veteran was 13 or 14 when it was discovered that he had an 
abnormal curvature in his back.  Surgery was performed and 
the veteran believed that several of his vertebrae were 
removed.  Prior to the surgery, he did not have any 
particular problem with back pain but he did have an abnormal 
curve.  He reported that he had no further problems with his 
back after the surgery.  X-rays of the dorsal spine revealed 
moderate scoliosis of the mid-dorsal area with convexity 
directed to the right.  There appeared to be fusion directed 
along the concave side of the curve from D-6 to D-10 which 
appeared to be solid.  The referenced curve measured 35 
degrees using the Cobb method of measuring.  The veteran had 
normal posture and a full range of motion of back in all 
planes with some rigidity of the fused portion.  No 
tenderness or muscle spasm was noted.  The impression was 
idiopathic scoliosis satisfactorily arrested by spinal 
fusion, asymptomatic with little external clinical evidence 
of curve.

A service treatment record dated in March 1975 demonstrates 
that physical examination was within normal limits with the 
exception of mid-dorsal scoliosis and a mid-back scar.  The 
scoliosis was to the left of the lumbar spine with 
compromised disc space at L1-L2.  The assessment was right 
upper quadrant pain of an unknown etiology.  The examiner 
queried whether scoliosis could be causing nerve compression 
pain. 

At the time of an April 1975 orthopedic consultation, it was 
noted that the Veteran had experienced pain for the last four 
months without radiation to the legs but with a vague, belt 
like radiation to the right lower quadrant.  There was a 
history of thoracic fusion at age 15 for dorsal scoliosis.  
Physical examination revealed a balanced S-curve with 
prominent right scapula and left lumbar region.  There was 
full forward flexion which accentuated the deformity.  The 
curves seemed stiff on bending.  X-rays were interpreted as 
revealing an S-curve with D6-D10 fusion and also structural 
changes in the lumbar curve.  The examiner wrote that it was 
certainly unlikely that the lumbar curve was of recent onset.  
The impression was thoracolumbar scoliosis which existed 
prior to entry to active duty. 

The report of a May 1975 Medical Board is of record.  It was 
noted that the veteran had a past history of surgery for 
idiopathic scoliosis as a teen.  After the surgery, the 
veteran was able to function normally without problems.  He 
informed the Medical Board of the onset of low back pain of 
several months duration without radiation to the legs but 
with vague belt-like radiation especially to the right side.  
Physical examination revealed a well balanced S-curve with 
prominent right scapula and prominence in the left lumbar 
region.  There was full forward flexion which accentuated the 
deformity.  The curve seemed stiff on lateral bending.  X-
rays were referenced as revealing a solid looking fusion from 
T6 to T10 with thoracic scoliosis, convex left.  There was 
also a lumbar curve with structural changes and convexity to 
the right.  The diagnosis was thoracolumbar scoliosis, 
partially fused which existed prior to entry into active 
duty.  

The above referenced Joint Motion for Remand found it 
undisputed that the Veteran entered active duty service with 
surgically-corrected, asymptomatic scoliosis of the thoracic 
spine and that, during service, he experienced in-service 
curvature and/or structural changes to his lumbar spine and 
compromised disc space in his lumbar spine, each of which 
could have been a new ailment, or alternatively, may have 
signified the worsening of a pre-existing condition.  

The Joint motion found that the medical evidence failed to 
address whether the newly manifested lumbar spine symptoms 
indicated the onset of medical conditions independent from 
the Veteran's pre-service thoracic scoliosis, or, if not, 
whether the symptoms extended beyond the natural progress of 
the pre-service scoliosis.  

Service connection may be granted if it is determined that 
the onset of the lumbar pathology noted during active duty 
constituted a separate and distinct disorder from the pre-
existing scoliosis of the thoracic spine.  The law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may also be warranted if the evidence of 
record demonstrates that the lumbar spine pathology noted 
during service constitutes aggravation of the surgically 
corrected, asymptomatic scoliosis of the thoracic spine which 
existed prior to service.  The law provides that service 
connection will be granted for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Joint Motion for Remand directed that VA schedule the 
Veteran for an orthopedic examination to determine: (a) 
whether the in-service onset of the curvature of the 
Veteran's lumbar spine was the result of a new medical 
condition rather than a pre-existing defect; and (b) if the 
Veteran's spinal disorders are found to stem from previously 
asymptomatic scoliosis, whether the in-service increase in 
symptomatology of the spine was due to the natural progress 
of the pre-existing defect or extended beyond the natural 
progress of scoliosis.   

An orthopedic examination is required to answer the questions 
posed in the Joint Motion for Remand.  Accordingly, the case 
is REMANDED for the following action:

1.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of the Veteran's 
current back pathology.  The Veteran's 
claims folder should be made available to 
and pertinent documents therein reviewed 
by the examiner.  The examination report 
should reflect that such a review was 
conducted.  All current back pathology 
should be reported and diagnoses 
assigned.  The Board requires a medical 
opinion as to whether or not any 
currently existing low back disorder had 
its onset or is related to service.  As 
set out above, it has been found that the 
Veteran entered service with pre-
existing, asymptomatic, surgically 
corrected scoliosis of the thoracic spine 
and, during active duty, pathology 
associated with the lumbar spine was 
first reported.  With this fact pattern 
as a basis and based on a review of all 
the evidence of record, the examiner 
should provide an etiology opinion with 
regard to any back disorder found on 
examination, which must include answers 
to the following questions:  

(a)  Whether there was an increase 
in the symptomatology associated 
with the Veteran's surgically 
corrected scoliosis of the thoracic 
spine during active duty and, if so, 
whether the increase in 
symptomatology is attributable to 
the natural progress of the disorder 
or, whether the increase in in-
service back symptomatology 
represented an aggravation of the 
pre-existing disorder which is 
manifested in a currently diagnosed 
back disorder.  

(b) Whether it is at least as likely 
as not (a 50% or better probability) 
that the in-service lumbar pathology 
first noted during active duty was 
the result of a new medical 
condition separate and apart from 
the pre-existing surgically 
corrected scoliosis of the thoracic 
spine and, if so, whether this new 
medical condition which was first 
present during active duty is 
currently present.  

The examiner's opinions must be based 
upon review of all of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles.  The examiner must explain 
the medical rationale for any conclusions 
and discuss relevant service treatment 
records, pre-service medical records and 
post-service medical records as well as 
any other relevant evidence of record 
including the Veteran's lay statements.  
The examiner must state if any opinion 
cannot be provided without resort to 
speculation.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

2.  Thereafter, the claim should be 
readjudicated.  VA adjudicators should 
consider all applicable Diagnostic Codes 
reasonably raised by the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case which addresses all pertinent 
evidence received subsequent to the last 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



